
	

114 S2588 IS: Grants and Education To Tackle Homeowner Exposure to Lead Ensuring America Drinks Only from Unpolluted Taps Act of 2016
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2588
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2016
			Mr. Cardin (for himself and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide grants to eligible entities to reduce lead in drinking water.
	
	
		1.Short title
 This Act may be cited as the Grants and Education To Tackle Homeowner Exposure to Lead Ensuring America Drinks Only from Unpolluted Taps Act of 2016 or the GET THE LEAD OUT Act of 2016.
		2.Reducing lead in
			 drinking water
 (a)DefinitionsIn this section:
				(1)Eligible
 entityThe term eligible entity means— (A)a community water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f));
 (B)a system located in an area governed by an Indian Tribe (as defined in that section);
 (C)a nontransient noncommunity water system;
 (D)a qualified nonprofit organization, as determined by the Administrator; and
 (E)a municipality or State, interstate, or intermunicipal agency.
					(2)Lead reduction
			 project
 (A)In generalThe term lead reduction project means a project or activity the primary purpose of which is to reduce the level of lead in water for human consumption by—
 (i)replacement of publicly owned portions of lead service lines;
 (ii)testing, planning, or other relevant activities, as determined by the Administrator, to identify and address conditions (including corrosion control) that contribute to increased lead levels in water for human consumption;
 (iii)assistance to low-income homeowners to replace privately owned portions of service lines, pipes, fittings, or fixtures that contain lead; and
 (iv)education of consumers regarding measures to reduce exposure to lead from drinking water or other sources.
 (B)LimitationThe term lead reduction project does not include a partial lead service line replacement if, at the conclusion of that service line replacement, drinking water is delivered to a household through a publicly or privately owned portion of a lead service line.
 (3)Low-incomeThe term low-income, with respect to an individual provided assistance under this section, has such meaning as may be given the term by the head of the municipality or State, interstate, or intermunicipal agency with jurisdiction over the area to which assistance is provided.
 (4)MunicipalityThe term municipality means—
 (A)a city, town, borough, county, parish, district, association, or other public entity established by, or pursuant to, applicable State law; and
 (B)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).
					(b)Grant program
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a grant program to provide assistance to eligible entities for lead reduction projects in the United States.
 (2)EvaluationIn providing assistance under this section, the Administrator shall evaluate—
 (A)that an eligible entity applying for assistance has identified the source of lead in water for human consumption; and
 (B)the means by which the proposed lead reduction project would reduce lead levels in the applicable water system.
					(3)Priority
 applicationIn providing grants under this subsection, the Administrator shall give priority to an eligible entity that—
 (A)carries out a lead reduction project at a public water system or nontransient noncommunity water system that has exceeded the lead action level established by the Administrator at any time during the 3-year period preceding the date of submission of the application of the eligible entity;
 (B)addresses lead levels in water for human consumption at a school, daycare, or other facility that primarily serves children or another vulnerable human subpopulation; or
 (C)addresses such priority criteria as the Administrator may establish, consistent with the goal of reducing lead levels of concern.
					(4)Cost sharing
					(A)In
 generalSubject to subparagraph (B), the non-Federal share of the total cost of a project funded by a grant under this subsection shall be not less than 20 percent.
 (B)WaiverThe Administrator may reduce or eliminate the non-Federal share under subparagraph (A) for reasons of affordability, as the Administrator determines to be appropriate.
					(5)Low-income
			 assistance
					(A)In
 generalSubject to subparagraph (B), an eligible entity may use a grant provided under this subsection to provide assistance to low-income homeowners to carry out lead reduction projects.
 (B)LimitationThe amount of a grant provided to a low-income homeowner under this paragraph shall not exceed the cost of replacement of the privately owned portion of the service line.
					(6)Special consideration
 for lead service line replacementIn carrying out lead service line replacement using a grant under this subsection, an eligible entity shall—
 (A)notify customers of the planned replacement of any publicly owned portion of the lead service line;
 (B)offer— (i)in the case of a homeowner that is not low-income, to replace the privately owned portion of the lead service line at the cost of replacement; and
 (ii)in the case of a low-income homeowner, to replace the privately owned portion of the lead service line and any pipes, fittings, and fixtures that contain lead at a cost that is equal to the difference between—
 (I)the cost of replacement; and (II)the amount of low-income assistance available to the homeowner under paragraph (5);
 (C)notify each customer that a planned replacement of any publicly owned portion of a lead service line that is funded by a grant made under this subsection will not be carried out unless the customer consents to the simultaneous replacement of the privately owned portion of the lead service line; and
 (D)demonstrate that the eligible entity has considered multiple options for reducing lead in drinking water, including an evaluation of options for corrosion control.
					(c)Authorization of
 appropriationsThere is authorized to be appropriated to carry out this Act $60,000,000 for each of fiscal years 2017 through 2021.
			
